Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 9/23/2021 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated 6/23/2021.
Claim Status
Claims 1-20 are pending. 
Claim 20 is withdrawn, non-elected without traverse.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 9/23/2021, have been fully considered, but are moot because the arguments do not apply to new ground of current rejections. 
Applicant amended the claim 1 with limitation of “exposing the IC to an etchant that etches the sacrificial fin-containment region at a faster rate than the etchant etches the non-sacrificial fin-containment region and the plurality of spacers on the IC”. This amendment is found not supported by the Specification. The paragraphs [0039] and [0041] mentioned by Applicant in the Arguments does not mention “… at a faster rate than …”. The [0039] and [0041] only mentions selective removal. Therefore, this 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it recites “exposing the IC to an etchant that etches the sacrificial fin-containment region at a faster rate than the etchant etches the non-sacrificial fin-containment region and the plurality of spacers on the IC”. This limitation is supported by the Specification, see paragraph [0039] and [0041]. The Specification only mentions selective removal. Therefore, it is rejected under 112(a). For the examination purpose, it is interpreted as ““exposing the IC to an etchant that etches the sacrificial fin-containment region selectively to the non-sacrificial fin-containment region and the plurality of spacers on the IC” according to the paragraph [0039] and [0041].
Regarding claim 2-12, they are rejected under 112(a) due to their dependencies on the claim 1.
Regarding claim 13, it recites “exposing the IC to an etchant that etches the sacrificial fin-containment region at a faster rate than the etchant etches the non-selectively to the non-sacrificial fin-containment region and the plurality of spacers on the IC” according to the paragraph [0039] and [0041].
Regarding claim 14-19, they are rejected under 112(a) due to their dependencies on the claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it recites “exposing the IC to an etchant that etches the sacrificial fin-containment region at a faster rate than the etchant etches the non-sacrificial fin-containment region and the plurality of spacers on the IC”. This limitation is supported by the Specification, see paragraph [0039] and [0041]. The Specification only mentions selective removal. It is not clear to the one in the art to realize such feature. Therefore, this it is rejected under 112(b). For the examination purpose, it is interpreted as ““exposing the IC to an etchant that etches the sacrificial fin-containment region selectively to the non-sacrificial fin-containment region and the plurality of spacers on the IC” according to the paragraph [0039] and [0041].
Regarding claim 2-12, they are rejected under 112(b) due to their dependencies on the claim 1.
Regarding claim 13, it recites “exposing the IC to an etchant that etches the sacrificial fin-containment region at a faster rate than the etchant etches the non-sacrificial fin-containment region and the plurality of spacers on the IC”. This limitation is supported by the Specification, see paragraph [0039] and [0041]. The Specification only mentions selective removal. It is not clear to the one in the art to realize such feature. Therefore, this it is rejected under 112(b). For the examination purpose, it is interpreted as ““exposing the IC to an etchant that etches the sacrificial fin-containment region selectively to the non-sacrificial fin-containment region and the plurality of spacers on the IC” according to the paragraph [0039] and [0041].
Regarding claim 14-19, they are rejected under 112(b) due to their dependencies on the claim 13.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kangguo Cheng et al., (US 2018/0269324 A1, hereinafter Cheng) in view of Yasutoshi Okuno et al., (US 2017/0110578 A1, hereinafter Okuno).
Regarding claim 1, Cheng discloses a method of forming a semiconductor device on an integrated circuit (IC) (substrate 102 has fins 106 in Fig. 1 connected to the substrate functioning as integrated circuit), the method comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Cheng’s Fig. 9, annotated. 
forming a containment structure (202 in Fig. 3) comprising a non-sacrificial fin-containment region (a lower portion of 106 confined by the 202 in Fig. 5) and a sacrificial fin-containment region (a region of 202 where a top portion of 106 is confined and the top portion of 106 removed in Fig. 4-5), wherein the containment structure (202) is configured to define a source or drain (S/D) cavity (502 where an epitaxial S/D extension 602 with the lower portion of fin 106 is located in Fig. 6);
forming a S/D region (602 with the lower portion of fin 106 in Fig. 6)  in the S/D cavity (502); 
wherein the S/D region (602 with the lower portion of fin 106 in Fig. 6) comprises a contained S/D region (a region of 602 below a top surface of 202 in Fig, 8 confined by 202) defined by the containment structure; 
602 with the lower portion of fin 106 in Fig. 6) further comprises a non-contained S/D region (portion of 602 above the top surface of the 202) positioned above the containment structure (202); … and
exposing the IC to an etchant (an etch is performed to further recess 202 in Fig. 9 described in [0040]) that etches the sacrificial fin-containment region (etch/remove 202 to create recess in Fig. 9) selectively to the non-sacrificial fin-containment region (the lower portion of 106 is selectively not etched away), …; 
wherein exposing the IC to the etchant selectively removes the sacrificial fin- containment region (etch/remove 202 to create recess in Fig. 9) and exposes sidewalls of the contained S/D region (sidewalls of the region of 602 below a top surface of 202 in Fig, 8 is exposed as shown in Fig. 9). 
Cheng does not expressly discloses wherein the IC include a plurality of spacers; … and exposing the IC to an etchant (an etch is performed to further recess 202 in Fig. 9 described in [0040]) that etches … selectively to the plurality of spacers on the IC; 
However, Cheng discloses a gate structure is formed before etching down the fins 106 to create the gaps 502 in Fig. 5 described in [0032]. At mean time, in the same semiconductor device manufacturing field of endeavor, Okuno discloses a gate structure 160 includes gate spacer 164 in Fig. 6 described in [0029].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include Okuno’s gate spacers in Cheng’s gate structure to have better device isolation. The gate spacers would not been etched/removed when the Cheng’s 202 in Fig. 9 since Cheng’s gate structure is not removed. 
Regarding claim 2, Cheng modified by Okuno discloses the method of claim 1, wherein:
forming the S/D region (Cheng’s 602 with the lower portion of fin 106 in Fig. 6) comprises epitaxially growing the S/D region (epitaxial grown Cheng’s 602 described in [0033]) at a predetermined temperature (epitaxial grown operation is under a predetermined temperature) required for epitaxial growth operations; and  
the sacrificial fin-containment region (the Cheng’s region of 202 where a top portion of 106 is confined in Fig. 4-5) comprises a fin-containment material (material of Cheng’s 202) configured to not substantially degrade when exposed to the predetermined temperature required for epitaxial growth operations (the material of Cheng’s 202 is not degraded when epitaxially grow 602 in Fig. 6).  
Regarding claim 5, Cheng modified by Okuno discloses the method of claim 1 further comprising forming a wrap-around S/D contact (Cheng’s contact 1004 wrap-around source/drain 602 in Fig. 10) positioned on: the exposed sidewalls of the contained S/D region (sidewalls of the region of 602 below a top surface of 202 in Fig, 8 is exposed as shown in Fig. 9); and the non-contained S/D region (portion of 602 above the top surface of the 202 in Fig. 6).  
Regarding claim 6, Cheng modified by Okuno discloses the method of claim 5,
Cheng modified by Okuno, in the preceding paragraphs, does not expressly disclose wherein forming the wrap-around S/D contact (Cheng’s contact 1004) 
However, Okuno further discloses forming a wrap around contact comprises depositing sacrificial structure 130 around an expitaxial structure 120 as source/drain and on the fin structure 110 in Fig. 3 and then remove the sacrificial structure 130 and filling a conductive structure 154 define a wrap around contact 150 in Fig. 7.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Okuno’s Fig. 5, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheng’s method with Okuno’s wrap around contact forming steps to provide satisfactory process window to prevent the problems of source/drain loss as described by Okuno in [0053] since Okuno’s epitaxial structure 120 is wrapped around fin 110 which has larger coverage of fin than the coverage of fin by Cheng’s source/drain 602.
Regarding claim 7, Cheng modified by Okuno discloses the method of claim 6, wherein forming the wrap-around S/D contact further comprises:
(Okuno’s dielectric layer 140 in Fig. 3) on the sacrificial liner (Okuno’s 130); 
removing a portion of the ILD (Okuno’s 140 in Fig. 4) to provide access to the sacrificial liner (Okuno’s 130);  
removing the sacrificial liner (Okuno’s 130 in Fig. 5) such that the removed portion of the ILD region and a space (Okuno’s opening 146) that was occupied the sacrificial liner define a wrap-around S/D contact cavity (Okuno’s cavity of contact 150); and 
forming the wrap-around S/D contact (Okuno’s 150 in Fig. 7) in the wrap-around S/D contact cavity.  
Regarding claim 8, Cheng modified by Okuno discloses the method of claim 5,
Cheng modified by Okuno, in the preceding paragraphs, does not expressly disclose wherein forming the wrap-around S/D contact (Cheng’s contact 1004) comprises depositing a sacrificial material on: the exposed sidewalls of the contained S/D region; and the non-contained S/D region.  
However, Okuno further discloses forming a wrap around contact comprises depositing sacrificial structure 130 around an expitaxial structure 120 as source/drain and on the fin structure 110 in Fig. 3 and then remove the sacrificial structure 130 and filling a conductive structure 154 define a wrap around contact 150 in Fig. 7.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheng’s method with Okuno’s wrap around contact forming steps to provide satisfactory process window to prevent the problems of source/drain loss as described by Okuno in [0053] since Okuno’s epitaxial structure 120 is wrapped around fin 110 which has larger coverage of fin than the coverage of fin by Cheng’s source/drain 602.
Regarding claim 9, Cheng modified by Okuno discloses the method of claim 8,
wherein the sacrificial material (Okuno’s 130 in Fig. 3) is positioned within a dielectric material (Okuno’s dielectric layer 140).  
Regarding claim 10, Cheng modified by Okuno discloses the method of claim 9,
wherein the sacrificial material (Okuno’s 130 in Fig. 3) is positioned within the dielectric material (Okuno’s dielectric layer 140) by cutting away portions of the sacrificial material (corners of the Okuno’s 130 is cut away to form irregular shape) and replacing the cut away portions of the sacrificial material (the cutting away corners of the Okuno’s 130 is replaced by the 140) with the dielectric material.  
Regarding claim 11, Cheng modified by Okuno discloses the method of claim 9, wherein forming the wrap-around S/D contact further comprises removing the sacrificial material (Okuno’s 130 in Fig. 5) such that the dielectric material (Okuno’s 140) and the S/D region (Okuno’s 120 with 110) define a wrap-around S/D contact cavity (cavity of Okuno’s 150 in Fig. 7); 
 Regarding claim 12, Cheng modified by Okuno discloses the method of claim 11,
wherein forming the wrap-around S/D contact further comprises forming the wrap-around S/D contact (Okuno’s 150 in Fig. 7) in the wrap-around S/D contact cavity.  
Regarding claim 13, Cheng discloses a method of forming a semiconductor device on an integrated circuit (IC) (substrate 102 has fins 106 in Fig. 1 connected to the substrate functioning as integrated circuit)), the method comprising:  
forming a containment structure (202 in Fig. 3) comprising a first channel fin structure (first one fin 106), a second channel fin structure (adjacent to the first fin 106), and a sacrificial fin-containment region (a region of 202 where a top portion of 106s is confined and the top portion of 106s removed in Fig. 4-5), wherein the containment structure (202) is configured to define a source or drain (S/D) cavity (502 where an epitaxial S/D extension 602 with the lower portion of fin 106s is located in Fig. 6); 
forming a S/D region (602 with the lower portion of fin 106s in Fig. 6) in the S/D cavity (502); 
wherein the S/D region (602 with the lower portion of fin 106s in Fig. 6) comprises a contained S/D region (a region of 602 below a top surface of 202 in Fig, 8 confined by 202) defined by the containment structure; 
wherein the S/D region (602 with the lower portion of fin 106 in Fig. 6) further comprises a non-contained S/D region (portion of 602 above the top surface of the 202) positioned above the containment structure (202); … and
exposing the IC to an etchant (an etch is performed to further recess 202 in Fig. 9 described in [0040]) that etches the sacrificial fin-containment region (etch/remove 202 to create recess in Fig. 9) selectively to the non-sacrificial fin-containment region (a lower portion of 106s is selectively not etched away), …; 
wherein exposing the IC to the etchant selectively removes the sacrificial fin- containment region (etch/remove 202 to create recess in Fig. 9) and exposes sidewalls sidewalls of the region of 602 below a top surface of 202 in Fig, 8 is exposed as shown in Fig. 9).  
Cheng does not expressly discloses wherein the IC include a plurality of spacers; … and exposing the IC to an etchant (an etch is performed to further recess 202 in Fig. 9 described in [0040]) that etches … selectively to the plurality of spacers on the IC; 
However, Cheng discloses a gate structure is formed before etching down the fins 106 to create the gaps 502 in Fig. 5 described in [0032]. At mean time, in the same semiconductor device manufacturing field of endeavor, Okuno discloses a gate structure 160 includes gate spacer 164 in Fig. 6 described in [0029].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include Okuno’s gate spacers in Cheng’s gate structure to have better device isolation. The gate spacers would not been etched/removed when the etching, selectively, is performed to further recess Cheng’s 202 in Fig. 9 since Cheng’s gate structure is not removed. 
Regarding claim 14, Cheng modified by Okuno discloses the method of claim 13, wherein:
forming the S/D region (Cheng’s 602 with the lower portion of fin 106s in Fig. 6) comprises epitaxially growing the S/D region (epitaxial grown Cheng’s 602 described in [0033]) at a predetermined temperature (epitaxial grown operation is under a predetermined temperature) required for epitaxial growth operations; and  
the sacrificial fin-containment region (the Cheng’s region of 202 where a top portion of 106s is confined in Fig. 4-5) comprises a fin-containment material (material of Cheng’s 202) configured to not substantially degrade when exposed to the predetermined temperature required for epitaxial growth operations (the material of Cheng’s 202 is not degraded when epitaxially grow 602 in Fig. 6).  
Regarding claim 16, Cheng modified by Okuno discloses the method of claim 13 further comprising forming a wrap-around S/D contact (Cheng’s contact 1004 wrap-around source/drain 602 in Fig. 10) positioned on: the exposed sidewalls of the contained S/D region (sidewalls of the region of 602 below a top surface of 202 in Fig, 8 is exposed as shown in Fig. 9); and the non-contained S/D region (portion of 602 above the top surface of the 202 in Fig. 6).  
Regarding claim 17, Cheng modified by Okuno discloses the method of claim 13,
Cheng modified by Okuno, in the preceding paragraphs, does not expressly disclose wherein forming the wrap-around S/D contact (Cheng’s contact 1004) comprises depositing a sacrificial liner on: the exposed sidewalls of the contained S/D region; and the non-contained S/D region.  
However, Okuno further discloses forming a wrap around contact comprises depositing sacrificial structure 130 around an expitaxial structure 120 as source/drain and on the fin structure 110 in Fig. 3 and then remove the sacrificial structure 130 and filling a conductive structure 154 define a wrap around contact 150 in Fig. 7.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheng’s method with Okuno’s wrap around contact forming steps to provide satisfactory process window to prevent the problems of source/drain loss as described by Okuno in [0053] since Okuno’s epitaxial structure 120 is wrapped around fin 110 which has larger coverage of fin than the coverage of fin by Cheng’s source/drain 602.
Regarding claim 18, Cheng modified by Okuno discloses the method of claim 17, wherein forming the wrap-around S/D contact further comprises:
depositing an interlayer dielectric (ILD) region (Okuno’s dielectric layer 140 in Fig. 3) on the sacrificial liner (Okuno’s 130); 
removing a portion of the ILD (Okuno’s 140 in Fig. 4) to provide access to the sacrificial liner (Okuno’s 130);  
removing the sacrificial liner (Okuno’s 130 in Fig. 5) such that the removed portion of the ILD region and a space (Okuno’s opening 146) that was occupied the sacrificial liner define a wrap-around S/D contact cavity (Okuno’s cavity of contact 150); and 
forming the wrap-around S/D contact (Okuno’s 150 in Fig. 7) in the wrap-around S/D contact cavity.  
Regarding claim 19, Cheng modified by Okuno discloses the method of claim 16, 
Cheng modified by Okuno, in the preceding paragraphs, does not expressly disclose wherein forming the wrap-around S/D contact further comprises: depositing a sacrificial material within a dielectric material and around the S/D region; wherein the sacrificial material is positioned within the dielectric material by cutting away portions of the sacrificial material and replacing the cut away portions of the sacrificial material with the dielectric material; removing the sacrificial material such that the dielectric material 
However, Okuno further discloses forming a wrap around contact comprises depositing sacrificial structure 130 around an expitaxial structure 120 as source/drain and on the fin structure 110 within a dielectric material 140 in Fig. 3; wherein corners of the 130 is cut away to form irregular shape and the cutting away corners of the 130 is replaced by the 140 with the dielectric layer 140;  and then remove the sacrificial structure 130 and form opening 146 defined by the dielectric layer 140 and expitaxial structure 120 and filling the opening 146 with a conductive structure 154 to form a wrap around contact 150 in Fig. 7.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheng’s method with Okuno’s wrap around contact forming steps to provide satisfactory process window to prevent the problems of source/drain loss as described by Okuno in [0053] since Okuno’s epitaxial structure 120 is wrapped around fin 110 which has larger coverage of fin than the coverage of fin by Cheng’s source/drain 602.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kangguo Cheng et al., (US 2018/0269324 A1, hereinafter Cheng) in view of Yasutoshi Okuno et al., (US 2017/0110578 A1, hereinafter Okuno) in further view of Deyuan Xiao et al., (US 2017/0110580 A1, hereinafter Xiao).
Regarding claim 3, Cheng modified by Okuno discloses the method of claim 2,
Cheng modified by Okuno does not expressly disclose wherein the predetermined temperature required for epitaxial growth operations is within a range from about 1100 degrees Celsius to about 1200 degrees Celsius.  
However, in the same semiconductor device manufacturing field of endeavor, Xiao discloses operating temperature of forming a sour-drain epitaxial material is between 600 Celsius and 1200 degrees Celsius described in [0025].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to epitaxially grow Cheng’s source/drain in the Xiao’s epitaxial operating temperature to complete the epitaxial operation. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kangguo Cheng et al., (US 2018/0269324 A1, hereinafter Cheng) in view of Yasutoshi Okuno et al., (US 2017/0110578 A1, hereinafter Okuno) in further view of Deyuan Xiao et al., (US 2017/0110580 A1, hereinafter Xiao) and Shu-Ming Lee et al., (US 2021/0134980 A1, hereinafter Lee).
Regarding claim 4, Cheng modified by Okuno discloses the method of claim 3,
Cheng modified by (Okuno and Xiao) does not expressly disclose wherein the sacrificial fin-containment material (the material of Cheng’s 202) comprises spin-on carbon.   
However, in the same semiconductor device manufacturing field of endeavor, Lee discloses sacrificial layer 106 and hard mask 110 for patterning can be made of carbon-rich material such as spin-on coating carbon (SOC) described in [0018].
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kangguo Cheng et al., (US 2018/0269324 A1, hereinafter Cheng) in view of Yasutoshi Okuno et al., (US 2017/0110578 A1, hereinafter Okuno) in further view of Shu-Ming Lee et al., (US 2021/0134980 A1, hereinafter Lee).
Regarding claim 15, Cheng modified by Okuno discloses the method of claim 14,
Cheng modified by Okuno does not expressly disclose wherein the sacrificial fin-containment material (the material of Cheng’s 202) comprises spin-on carbon.   
However, in the same semiconductor device manufacturing field of endeavor, Lee discloses sacrificial layer 106 and hard mask 110 for patterning can be made of carbon-rich material such as spin-on coating carbon (SOC) described in [0018].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Lee’s SOC material since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898